Opinion by
Johnson, J.
At the trial a witness for the plaintiff testified that bale No. 175, reported by the discharging inspector as “manifested not found,” was not in fact received by the importer. In view of the evidence in this case and following United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351), it was held that duty is not assessable upon such portion of the merchandise as was reported by the inspector as manifested not found. The protest was sustained to this extent.